DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:   
Claim 3 recites “compries” in line 5.  It should be changed to “comprises”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2017/0125411 A1) (hereinafter referred to as Yu).
Regarding claim 1, Yu teaches an integrated circuit product (device in Figs. 1-10B of Yu) formed above a semiconductor substrate (10), the product comprising: 
a first final gate structure (left gate 170 in Fig. 10A) having a first end surface (right end of the left gate 170); 
a second final gate structure (right gate 170) having a second end surface (left end of the right gate 170); and 
separation plug 155 and the vertical portions of dielectric layer 160 on two sides of 155 as shown in Fig. 10A) positioned between said first and second final gate structures, said insulating gate separation structure comprising first and second side surfaces (left surface of the left vertical portion of 160 and the right surface of the right vertical portion of 160, respectively) that are opposite one another, wherein said first end surface contacts said first side surface of said insulating gate separation structure and said second end surface contacts said second side surface of said insulating gate separation structure (as shown in Fig. 10A of Yu), and wherein said insulating gate separation structure has a stepped bottom surface (bottom surface of the separation plug 155 and the vertical portions of dielectric layer 160) with a substantially horizontally oriented bottom central surface (bottom surface of plug 155) that is surrounded by a substantially horizontally oriented recessed surface (bottom surface of two vertical portions of dielectric layer 160), wherein said substantially horizontally oriented bottom central surface is positioned a first level (level of bottom surface of 155) above said substrate and said substantially horizontally oriented recessed surface is positioned at a second level (level of bottom surface of two vertical portions of dielectric layer 160) above said substrate, wherein said second level is greater than said first level (as shown in Fig. 10A. In this limitation, the level is interpreted to be the height as measured from the surface of the substrate so the higher level will be greater).  
Regarding claim 2, Yu teaches all the limitations of the integrated circuit product of claim 1, and also teaches wherein said insulating gate separation structure comprises an internal sidewall spacer (vertical portions of the dielectric layer 160 on two sides of 155 in Fig. 10A of Yu) and a layer of material (dielectric material of plug 155) positioned within said internal sidewall spacer.  
Regarding claim 3, Yu teaches all the limitations of the integrated circuit product of claim 2, and also teaches wherein said insulating gate separation structure further comprises a substantially vertically oriented transition surface (corner portion of the top surface of layer 140 in Fig. 9A of Yu which is between the vertical portion of dielectric layer 160 and the horizontal bottom surface of the plug 155) that extends between said substantially horizontally oriented bottom central surface and said substantially horizontally oriented recessed surface and wherein the integrated circuit product further compries a silicon dioxide region (140 in Fig. 9A of Yu, as described in [0035], is made of silicon oxide) positioned vertically below said substantially horizontally oriented recessed surface and adjacent said transition surface of said insulating gate separation structure.  
Regarding claim 4, Yu teaches all the limitations of the integrated circuit product of claim 2, and also teaches wherein said internal sidewall spacer and said layer of material positioned within said internal sidewall spacer both comprise a same material (as described in [0036] and [0040] of Yu both the dielectric plug 155 and dielectric layer 160 are made of silicon nitride).  
Regarding claim 5, Yu teaches all the limitations of the integrated circuit product of claim 1, and also teaches wherein said first and second final gate structures comprise a high-k replacement gate insulation layer (horizontal portion of 160 in Fig. 10A of Yu) and a replacement gate electrode (170) that comprises at least one metal-containing layer of material (as described in [0041] of Yu).  
Regarding claim 6, Yu teaches all the limitations of the integrated circuit product of claim 1, and also teaches wherein said first and second final gate structures are formed for, respectively, first and second transistor devices, wherein both said first and second transistor devices are one of planar transistor devices or FinFET devices (as shown in Fig. 10A of Yu, the devices are FinFET).  
Regarding claim 7, Yu teaches all the limitations of the integrated circuit product of claim 1, and also teaches wherein said insulating gate separation structure comprises an internal sidewall spacer (vertical portions of the dielectric layer 160 on two sides of 155 in Fig. 10A of Yu) and additional material (dielectric material of plug 155) positioned within said internal sidewall spacer.  
Regarding claim 8, Yu teaches all the limitations of the integrated circuit product of claim 7, and also teaches wherein said internal sidewall spacer and said additional material positioned within said internal sidewall spacer both comprise a same material (as described in [0036] and [0040] of Yu both the dielectric plug 155 and dielectric layer 160 are made of silicon nitride).  
Regarding claim 9, Yu teaches all the limitations of the integrated circuit product of claim 8, and also teaches wherein said same material comprises silicon nitride (as described in [0036] and [0040] of Yu both the dielectric plug 155 and dielectric layer 160 are made of silicon nitride).  

Regarding claim 10, Yu teaches an integrated circuit product (device in Figs. 1-10B of Yu) formed above a semiconductor substrate (10), the product comprising: 
left gate 170 in Fig. 10A) having a first end surface (right end of the left gate 170); 
a second final gate structure (right gate 170) having a second end surface (left end of the right gate 170); and 
an insulating gate separation structure (separation plug 155 and the vertical portions of dielectric layer 160 on two sides of 155 as shown in Fig. 10A) positioned between said first and second final gate structures, said insulating gate separation structure comprising first and second side surfaces (left surface of the left vertical portion of 160 and the right surface of the right vertical portion of 160, respectively) that are opposite one another, wherein said first end surface contacts said first side surface of said insulating gate separation structure and said second end surface contacts said second side surface of said insulating gate separation structure (as shown in Fig. 10A of Yu), and wherein said insulating gate separation structure has a stepped bottom surface (bottom surface of the separation plug 155 and the vertical portions of dielectric layer 160) with a substantially horizontally oriented bottom central surface (bottom surface of plug 155) that is surrounded by a substantially horizontally oriented recessed surface (bottom surface of two vertical portions of dielectric layer 160), wherein said substantially horizontally oriented bottom central surface is positioned a first level (level of bottom surface of 155) above said substrate and said substantially horizontally oriented recessed surface is positioned at a second level (level of bottom surface of two vertical portions of dielectric layer 160) above said substrate, wherein said second level is greater than said first level (as shown in Fig. 10A. In this limitation, the level is interpreted to be the height as measured from the surface of the substrate so the higher level will be greater).  
Regarding claim 11, Yu teaches all the limitations of the integrated circuit product of claim 10, and also teaches wherein said insulating gate separation structure comprises an internal sidewall spacer (vertical portions of the dielectric layer 160 on two sides of 155 in Fig. 10A of Yu) and a layer of material (dielectric material of plug 155) positioned within said internal sidewall spacer, wherein an outer surface (collection of left surface of the left vertical portion of 160 and the right surface of the right vertical portion of 160) of said internal sidewall spacer is positioned on and in contact with said first end surface and said second end surface (as defined above).  
Regarding claim 12, Yu teaches all the limitations of the integrated circuit product of claim 11, and also teaches wherein said internal sidewall spacer and said layer of material positioned within said internal sidewall spacer both comprise a same material (as described in [0036] and [0040] of Yu both the dielectric plug 155 and dielectric layer 160 are made of silicon nitride).  
Regarding claim 13, Yu teaches all the limitations of the integrated circuit product of claim 10, and also teaches wherein said insulating gate separation structure comprises an internal sidewall spacer (vertical portions of the dielectric layer 160 on two sides of 155 in Fig. 10A of Yu) and additional material (dielectric material of plug 155) positioned within said internal sidewall spacer, wherein an outer surface (collection of left surface of the left vertical portion of 160 and the right surface of the right vertical portion of 160) of said internal sidewall spacer is positioned on and in contact with said first end surface and said second end surface (as defined above).  
Regarding claim 14, Yu teaches all the limitations of the integrated circuit product of claim 13, and also teaches wherein said internal sidewall spacer and additional material positioned within said internal sidewall spacer both comprise a same material (as described in [0036] and [0040] of Yu both the dielectric plug 155 and dielectric layer 160 are made of silicon nitride).  
Regarding claim 15, Yu teaches all the limitations of the integrated circuit product of claim 10, and also teaches wherein said insulating gate separation structure further comprises a substantially vertically oriented transition surface (corner portion of the top surface of layer 140 in Fig. 9A of Yu which is between the vertical portion of dielectric layer 160 and the horizontal bottom surface of the plug 155) that extends between said substantially horizontally oriented bottom central surface and said substantially horizontally oriented recessed surface and wherein the integrated circuit product further comprises a silicon dioxide region (140 in Fig. 9A of Yu, as described in [0035], is made of silicon oxide) positioned vertically below said substantially horizontally oriented recessed surface and adjacent said transition surface of said insulating 25gate separation structure (as shown in Fig. 10A of Yu).  

Regarding claim 16, Yu teaches an integrated circuit product (device in Figs. 1-10B of Yu) formed above a semiconductor substrate (10), the product comprising: 
a first final gate structure (left gate 170 in Fig. 10A) having a first end surface (right end of the left gate 170); 
a second final gate structure (right gate 170) having a second end surface (left end of the right gate 170); and 
separation plug 155 and the vertical portions of dielectric layer 160 on two sides of 155 as shown in Fig. 10A) positioned between said first and second end surfaces, wherein said insulating gate separation structure comprises: 
first and second side surfaces (left surface of the left vertical portion of 160 and the right surface of the right vertical portion of 160, respectively) that are opposite one another, wherein said first end surface contacts said first side surface of said insulating gate separation structure and said second end surface contacts said second side surface of said insulating gate separation structure (as shown in Fig. 10A of Yu); 
an internal sidewall spacer (the vertical portions of dielectric layer 160 on two sides of 155) and additional material (material of separation plug 155) positioned within said internal sidewall spacer; 
a stepped bottom surface (bottom surface of the separation plug 155 and the vertical portions of dielectric layer 160) with a substantially horizontally oriented bottom central surface (bottom surface of plug 155) that is surrounded by a substantially horizontally oriented recessed surface (bottom surface of two vertical portions of dielectric layer 160) and a substantially vertically oriented transition surface (corner portion of the top surface of layer 140 in Fig. 9A of Yu which is between the vertical portion of dielectric layer 160 and the horizontal bottom surface of the plug 155) that extends between said substantially horizontally oriented bottom central surface and said substantially horizontally oriented recessed surface, wherein said substantially horizontally oriented bottom central surface is positioned a first level (level of bottom surface of 155) above said substrate and said substantially horizontally oriented level of bottom surface of two vertical portions of dielectric layer 160) above said substrate, wherein said second level is greater than said first level (as shown in Fig. 10A. In this limitation, the level is interpreted to be the height as measured from the surface of the substrate so the higher level will be greater); and 
a silicon dioxide region (140 in Fig. 10A) positioned vertically below said substantially horizontally oriented recessed surface and adjacent said transition surface of said insulating gate separation structure (as shown in Fig. 10A).  
Regarding claim 17, Yu teaches all the limitations of the integrated circuit product of claim 16, and also teaches wherein said internal sidewall spacer (vertical portions of the dielectric layer 160 on two sides of 155 in Fig. 10A of Yu) and additional material (dielectric material of plug 155) positioned within said internal sidewall spacer both comprise a same material (as described in [0036] and [0040] of Yu both the dielectric plug 155 and dielectric layer 160 are made of silicon nitride).  
Regarding claim 18, Yu teaches all the limitations of the integrated circuit product of claim 17, and also teaches wherein said same material comprises silicon nitride (as described in [0036] and [0040] of Yu both the dielectric plug 155 and dielectric layer 160 are made of silicon nitride).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsai et al. (US 2018/0151442 A1)
Hsieh (US 2017/0154779 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tuan A Hoang/           Examiner, Art Unit 2822